Opinion issued November 2, 2006


 




            
 





 

 




In The
Court of Appeals
For The
First District of Texas




NO. 01-05-01018-CR
____________

TONY CURTIS DURDEN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 1034553





MEMORANDUM OPINION
             A jury found appellant, Tony Curtis Durden, guilty of the offense of aggravated
assault,
 and the trial court, after appellant pleaded true to the allegations in two
enhancement paragraphs that he had two prior sequential felony convictions, assessed
his punishment at confinement for forty years. 
          Appellant’s counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396 (1967).  The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978).  Counsel delivered a copy of the brief to appellant and
advised appellant of his right to file a pro se response.  Appellant has filed a pro se
brief, contending that “the evidence is legally and factually insufficient to support the
trial court’s finding that the second enhancement paragraph alleged in the indictment
is ‘true.’”  Having reviewed the record, counsel’s brief, and appellant’s pro se brief,
we agree that the appeal is frivolous and without merit and that there is no reversible
error.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
 
          We affirm the judgment of the trial court.

 
 
 
     Terry Jennings
     Justice
 
Panel consists of Justices Nuchia, Jennings, and Higley.
Do not publish. Tex. R. App. P. 47.2(b).